       Case 2:19-cv-03563-SPL Document 15 Filed 01/22/20 Page 1 of 3



 1    BEUS GILBERT MCGRODER PLLC
                    ATTORNEYS AT LAW
 2           701 NORTH 44TH STREET
           PHOENIX, ARIZONA 85008-6504
 3           TELEPHONE (480) 429-3000

 4   Patrick J. McGroder III 002598/P3@beusgilbert.com
     Attorney for Defendants
 5
 6                             UNITED STATES DISTRICT COURT

 7                              FOR THE DISTRICT OF ARIZONA

 8    Stillwell Madison, LLC,                           Case No.: CV-19-03563-PHX-SPL

 9                           Plaintiff,                 DEFENDANTS’ NOTICE OF
                                                        ASSOCIATION OF COUNSEL
10                    vs.
11
      Girardi & Keese, et al,
12
                             Defendants.
13
14
     TO ALL PARTIES AND THEIR ATTORNEYS RECORD:
15
               PLEASE TAKE NOTICE that pursuant to Local Rule 83.3(b), that Patrick J.
16
17   McGroder, III, Beus Gilbert McGroder PLLC, 701 North 44th Street, Phoenix, Arizona 85008-

18   6504, hereby associates as counsel with Phillip A. Baker, of Baker, Keener & Nahra, LLP, on

19   behalf of Defendants Girardi & Keese, Thomas V. Girardi, and Erika N. Girardi in the above-
20   captioned case. (It is now undersigned counsel’s understanding that Robert C. Baker will not
21   be applying for pro hac vice admission, and that the matter will be handled by Phillip A.
22
     Baker.)
23
               All pleadings and other papers served on Defendants should also be directed to the
24
     attention of Patrick J. McGroder, III at:
25
                                       Beus Gilbert McGroder, PLLC
26                                     701 North 44th Street
27                                     Phoenix, Arizona 85008-6504
                                       Telephone: (480) 429-3031
28                                     p3@beusgilbert.com
       Case 2:19-cv-03563-SPL Document 15 Filed 01/22/20 Page 2 of 3



 1          Please continue to serve all other parties of record in this action with all

 2   communications and filings.
 3
 4   DATED: January 22, 2020                      BEUS GILBERT MCGRODER, PLLC
 5
                                            By:   /s/ Patrick J. McGroder III
 6
                                                  Patrick J. McGroder, III
 7                                                Attorney for Defendants
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       Case 2:19-cv-03563-SPL Document 15 Filed 01/22/20 Page 3 of 3



 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on January 22, 2020, I electronically transmitted the
 3
     foregoing document to the Clerk’s Office using the ECF System for filing and
 4
     transmittal of a Notice of Electronic Filing.
 5
 6                                              /s/ Deborah A. Francis

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
